Case 1:20-cr-00188-JSR Document 74-2 Filed 06/28/20 Page 1 of 6




            EXHIBIT B
          Case 1:20-cr-00188-JSR Document 74-2 Filed 06/28/20 Page 2 of 6



      quinn emanuel            trial lawyers | los angeles
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (213) 443-3170

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                            christayback@quinnemanuel.com



June 17, 2020


VIA ELECTRONIC MAIL


Tara LaMorte
Nicholas Folly
Christopher DiMase
United States Attorney
Southern District of New York
The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007
tara.lamorte2@usdoj.gov
nicholas.folly@usdoj.gov
christopher.dimase@usdoj.gov

Re:     United States v. Hamid Akhavan & Ruben Weigand, S3 20 Cr. 188 (JSR)

Dear Tara, Nicholas, and Christopher:

        As you know, in the above-referenced matter, Quinn Emanuel Urquhart & Sullivan, LLP
represents Hamid (“Ray”) Akhavan (the “Defendant”). We write to you regarding discovery in
this case.

        As a threshold matter, we request that, to the extent you have not already done so, you
produce by June 19, 2020, all discovery to which the Defendant is entitled under the United States
Constitution, Federal Rules of Criminal Procedure (Fed. R. Crim. P.), Federal Rules of Evidence,
local rules, statutes, case law, court orders, and any other source of legal obligation. We also
request that you produce without delay and material responsive to this request that you obtain after
June 19, 2020.

       In addition, please produce all exculpatory and impeachment material required under
Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, including under U.S. v. Giglio, 45 U.S.
150 (1972), as contemplated by Judge Rakoff’s Individual Rule 13(1).


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
         Case 1:20-cr-00188-JSR Document 74-2 Filed 06/28/20 Page 3 of 6




       If you are unable or unwilling to provide any of the requested discovery in the requested
timeframe(s) or otherwise, please advise so that we can discuss the issue.

    1. Statements by Defendant and Alleged Co-Conspirators

        Pursuant to Fed. R. Crim. P. 16(a)(1)(A)-(C), please produce all written and oral statements
of the Defendant. Please also produce all notes, transcripts, memorandum, and recordings of any
interview conducted of, or of statements otherwise made or adopted by, the Defendants or any
alleged co-conspirators. If you believe that all such statements have been produced, please provide
written confirmation that the Government has fulfilled this obligation.

    2.   Interview Memoranda and Notes

        Please produce all memoranda regarding interviews or meetings that were conducted in
association with this matter, including but not limited to memoranda generated by employees or
agents of the Federal Bureau of Investigation (“FBI”). This request includes, but is not limited to,
interview memoranda for all current or former employees, officers, directors, owners, or other
personnel of (i) the Online Marijuana Marketplace (as defined in the Indictment1); (ii) Eaze
Technologies, Inc. (“Eaze”); (iii) any of the Payment Processors (as defined in the Indictment) and
any of the acquiring, merchantor issuing banks or other financial institutions referenced in the
Indictment; (iv) any of the alleged Phony Merchants (as defined in the Indictment); and (v) any of
the Credit Card Companies (as defined in the Indictment). This request also includes any interview
memoranda regarding any interview with “Tanya,” “Ollie,” Kanye Wilkins, Nina Akhavan,
Medhat Mourid, Greg D’Amore, Will Ayala, or “CW-1” (as defined in produced document
HA_USAO_00000248, et seq.) (Agent Affidavit in Support of Application for Search and Seizure
Warrant), and any other individual interviewed by the FBI or other government agency in
connection with this matter.

        Please also produce complete copies of all notes taken during any such meeting or
interview, including but not limited to handwritten notes. This request includes, but is not limited
to, complete copies of notes taken during interviews of all individuals (personally, or through their
counsel).

    3. Prior Criminal Records

      To the extent not already produced, pursuant to Fed. R. Crim. P. 16(a)(1)(D), please
produce any prior criminal record for the Defendant.




1
    “Indictment” refers to the Sealed Indictment filed March 31, 2020, at ECF 16, in United
States v. Akhavan, et al., No. 20-cr-00188-JSR, currently pending before the United States
District Court for the Southern District of New York.


                                                 2
         Case 1:20-cr-00188-JSR Document 74-2 Filed 06/28/20 Page 4 of 6




   4. Documents and Objects

       Pursuant to Fed. R. Crim. P. 16(a)(1)(E), please produce or make available for inspection
and copying, documents and objects that are (i) material to preparing the defense, or which (ii) the
Government intends to use at trial, or (iii) were obtained from or belong to the Defendant.

        When producing, please specifically indicate which documents and objects fall into each
of these categories. To the extent such material has already been produced, please specifically
identify (via Bates range) the documents and objects that fall into each of these categories.

        Please note that this request includes materials in the possession and control of other
agencies, including but not limited to federal or state law enforcement, administrative, and
intelligence agencies.

       This request includes, but is not limited to, the following:

   A. Seized Documents: All documents, objects, and anything else seized by the Government,
      during any search or seizure conducted in this matter;

   B. Third Party Productions: To the extent not already produced, all documents, including
      electronic data, produced to the Government by any third party during the investigation of
      this matter;

   C. Proffers: Memoranda, notes, or recordings of any and all proffers that the Government
      has received from anyone in connection with this matter, including attorneys representing
      individuals or companies, and any materials the Government received in connection with
      any proffers;

   D. Taint Team Protocols: Any protocols utilized by taint teams to review the contents of
      email and cloud-based accounts or the content of any electronic devices associated with
      the Defendant. If no taint team or Chinese Wall process was utilized in this search, please
      advise;

   E. Grand Jury Transcripts: Copies of all grand jury testimony in the investigation of this
      matter. This includes a specific request for grand jury testimony of all potential witnesses;

   F. Potential Trial Exhibits: All potential trial exhibits and any other documents the
      Government may introduce at trial;

   G. Accounting and Transaction Analysis: Any and all documents, interviews, analyses or
      any other item relating to the financial transactions and/or transaction processing at issue
      in the Transaction Laundering Scheme (as defined in the Indictment);

   H. Names of Unindicted Co-Conspirators: The Indictment alleges that the Defendant,
      Ruben Weigand, “and other co-conspirators” committed the crime of conspiracy. In
      connection with this request and pursuant to the Court’s order on the defendants’ motions



                                                 3
        Case 1:20-cr-00188-JSR Document 74-2 Filed 06/28/20 Page 5 of 6




       for a Bill of Particulars, please identify the “other co-conspirators” – i.e. the unindicted
       coconspirators, if any. If there are none, please advise;

   I. Bank Polices: Please produce any and all policies or guidelines utilized by the acquiring,
      merchant or issuing banks as described in the Indictment with respect to the processing of
      marijuana sales, whether medical or recreational; and

   J. Credit Card Company Materials: Please produce any and all Visa and MasterCard
      contracts and rules, regulations and other evidence relevant to the charges in the
      Indictment, including, but not limited to such materials (1) applicable to each of the entities
      and classes of entities and issues alleged in the superseding indictment such as the
      acquiring/merchant banks in the EU, the issuing banks in the US, credit card processing
      entities, and the merchants in the EU and US; (2) relevant to which members or entities or
      persons were responsible for onboarding the merchants and choosing the exact Merchant
      Category Codes (“MCC[s]”) for merchants, including those alleged in the superseding
      indictment, and implementing them in the Visa and MasterCard networks, and any and all
      contractual remedies and penalties for negligently or willfully selecting inaccurate MCC
      codes or any other conduct alleged in the superseding indictment; (3) related to whether or
      not an MCC code in the Visa and MasterCard networks is recognized, contractually or
      otherwise, as a method of discerning and rejecting credit card transactions involving
      cannabis in the US; and (4) that permit the on boarding of merchants by acquiring banks,
      even if some, but not all, issuing banks prefer not to process such transactions.

       Please also produce any and all public and private communications by Visa and
       MasterCard, and any of their members or affiliates, on processing cannabis credit card
       transactions in the US.

   5. Brady Material

       To the extent you have already produced any exculpatory and impeachment material
required under Brady, please identify the Bates number of such material.

         To the extent not already provided, please produce any any exculpatory and impeachment
material required under Brady and its progeny (including but not limited to agent notes,
memoranda of interviews, grand jury testimony, communications or documents), including in
which any individual provided information responsive to these requests. This request includes but
is not limited to:

   A. Statements, documents, communications or other material that contradicts in any way that
      the Credit Card Processors or financial institutions would categorically reject any
      marijuana-related transaction, including evidence suggesting that these entities turned a
      blind eye to such activity. This request includes, but is not limited to communications,
      whether public or private, by Visa, MasterCard, and any of their members, regarding
      processing of cannabis credit card transactions, including admissions that they permit the
      same;




                                                 4
         Case 1:20-cr-00188-JSR Document 74-2 Filed 06/28/20 Page 6 of 6




   B. Statements, documents, communications and/or other materials that contradict in any way
      that the Defendant “used merchant codes for other products” (Indictment ¶ 9); “create[d]
      the Phony Merchants” and “establish[ed] Visa and Mastercard merchant processing
      accounts” (Indictment ¶13); or “worked with and directed others to apply incorrect MCCs
      to the Online Marijuana Marketplace Company marijuana transactions” (Indictment ¶ 14);
      and

   C. All evidence related to the legality of the Eaze cannabis dispensaries and their conduct
      under the State law where such dispensaries were located - for example medical cannabis
      dispensaries in California.

   6. Giglio Material

        Please identify any non-prosecution or plea agreements for any witness you intend to call
in this case, as well as any documentation or communications regarding the same. This request
includes, but is not limited to, such information with respect to “CW-1”, as defined in government
production HA_USAO_00000248, et seq (Agent Affidavit in Support of Application for Search
and Seizure Warrant) and Eaze, as well as “CEO” and “CEO-2”, as defined in
HA_USAO_00000248, et seq. (Agent Affidavit in Support of Application for Search and Seizure
Warrant).

   7. Jenks Act Material

       To the extent not provided prior to trial, the Defendant hereby requests the prompt
production of any witness statements as required under 18 U.S.C. § 3500.

Sincerely,




Christopher Tayback




                                                5
